Citation Nr: 0031155	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters, P. S. and A. D.


INTRODUCTION

The veteran served on active duty during World War II, and 
was a prisoner of war (POW) of the German government from 
January 1944 to April 1945.  He died on December [redacted], 
1997.  The appellant is the surviving spouse of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  On October 24, 2000, the appellant and her 
daughters, P. S. and A. D., appeared at a hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC, at 
which time they testified with respect to the issue before 
the Board.  A transcript of that hearing has been associated 
with the record on appeal.

It is noted that in addition to denying dependency and 
indemnity compensation (DIC) on the basis of entitlement to 
service connection for the cause of the veteran's death, the 
RO's rating decision of February 1998 also denied basic 
eligibility for dependents' educational assistance under 
Chapter 35.  Notice of this adjudicative action and the 
appellate rights related thereto was furnished to the 
appellant by letter dated February 10, 1998.  In March 1998, 
the appellant filed a VA Form 21-4138, "Statement in Support 
of Claim," in which she expressed dissatisfaction only with 
regard to the RO's denial of DIC based on service connection 
for the cause of the veteran's death.  The RO in turn 
furnished her a statement of the case in April 1998 with 
regard to this issue in accordance with established appellate 
processing procedures, and in her substantive appeal of May 
1998, hearing testimony of December 1998 and October 2000, 
and in the written arguments presented by her representative 
thereafter addressed only the issue of service connection for 
the cause of the veteran's death.  As the appellant has not 
appealed the RO's denial of the Chapter 35 benefits cited 
above, this issue is not presently before the Board on 
appeal.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  Specifically, it is 
noted that the death certificate indicates that the veteran 
was an inpatient at the Regional Medical Center in Anniston, 
Alabama, at the time of his death on December [redacted], 1997.  
However, a discharge summary report for this hospitalization, 
if available, is not of record.  The RO attempted to obtain 
terminal hospital reports from this facility in June 1999, 
requesting the assistance of the appellant by asking her to 
return a signed VA Form 21-4142 to allow VA to obtain these 
records.  However, based on the appellant's letter response 
of June 10, 1999, it appears that she was unsure of the 
significance of this development inquiry.  She subsequently 
prepared a Form 21-4142 for medical records from the 
veteran's physician, Dr. Reaves, and outpatient records from 
this physician, dated from February 1997 to December 1997, 
were associated with the file.  However, terminal reports 
from the aforementioned facility have not been obtained.  The 
appellant should be specifically advised of the importance of 
these records for the adjudication of her claim, see 38 
C.F.R. § 3.312(a) (2000), and provided another opportunity to 
either submit any medical records that she has pertaining to 
the veteran's treatment at the Regional Medical facility, or 
authorize VA to obtain such records directly.

Moreover, the Board observes that there are very few medical 
treatment records on file other than the service medical 
records and the 1997 outpatient records from Dr. Reaves.  In 
particular, the appellant testified at her hearing in October 
2000 that the veteran was hospitalized for 16 weeks at the 
Birmingham Hospital for meningitis prior to his terminal 
hospitalization, and that he was hospitalized at a private 
facility in Georgetown, Ohio, for high fever, which she 
believed was a recurrence of malaria the veteran allegedly 
contracted in service.  She was not sure of the date of this 
hospitalization, however.  Nevertheless, given the lengthy 
post-service period, there may be additional medical records 
available.  The requisition and consideration of medical 
records relevant to an issue on appeal is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).

Further, while it appears that the veteran's service medical 
records in the VA claims file are complete, the National 
Personnel Records Center (NPRC) located in St. Louis, 
Missouri, notified the veteran's daughter, P. S., in October 
2000 that it did not have records needed to answer her 
inquiry, and that complete personnel/medical records could 
not be reconstructed.  Although the specific information 
requested by her inquiry is not known, as a copy of her 
inquiry was not submitted with this report from the NPRC at 
the time the October 2000 Central Officer hearing before the 
undersigned, the RO should take action to obtain any 
additional service records that might be available from the 
NPRC.  Pursuant to the newly enacted Veterans Claims 
Assistance Act (VCAA) of 2000, requisition and consideration 
of all available VA and private medical records, as well as 
any service records from the NPRC or other indicated Federal 
department or agency, that might be relevant to an issue on 
appeal is necessary for the adjudication of the appellant's 
claim for benefits.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the years after 
service, specifically, between 1945 and 
1997, including any medical records which 
correspond to treatment while he was a 
patient at the Regional Medical Center in 
Anniston, Alabama, corresponding to his 
last hospitalization at that facility as 
well as any records which might exist 
prior to that terminal hospitalization, 
to include hospital reports from the 
Birmingham Hospital corresponding to a 
16-week hospitalization at that facility 
for meningitis, and corresponding to any 
treatment provided at a hospital in 
Georgetown, Ohio, for high fever sometime 
after service discharge.  Any VA records 
identified should be obtained pursuant to 
established procedures.  After securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and the above-cited medical 
facilities should be undertaken.  The 
appellant should be advised that the 
above-identified hospital records are 
relevant and therefore necessary for a 
proper adjudication of her claim.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO must also contact the NPRC for 
the purpose of obtaining any additional 
service records (administrative and 
medical) pertaining to the veteran's 
military service in the Army, and 
specifically, any and all records 
associated with his Official Military 
Personnel File.  All attempts to secure 
these records should be undertaken, to 
include referrals to all potential 
custodians of his service records in the 
event NPRC is unable to locate these 
records.  In addition, the NPRC should be 
requested to proceed with all reasonable 
alternative-source searches which may be 
indicated by this request.  Further, the 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by this inquiry, if appropriate.  Efforts 
to obtain these records should be 
documented and any records received in 
response to this request should be 
associated with the claims folder.  All 
attempts to obtain records from the NPRC 
which are ultimately unsuccessful should 
be documented in the claims folder, and 
in accordance with the VCAA, the RO 
should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records, and continue its efforts to 
obtain any records from the NPRC while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the NPRC would be 
futile.

3.  After completion of the above, the RO 
must readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  Although not at issue 
herein in light of the prior 
adjudications of this claim by the RO, 
the RO is reminded that the 
readjudication of this claim must be on 
the merits, as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits.  For further guidance on the 
processing of this case in light of the 
changes in the law enacted by the VCAA, 
the RO should refer to VBA Fast Letter 
00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


